Order filed May 30, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00348-CV
                                   ____________

IN THE MATTER OF THE MARRIAGE OF DAVID ALLEN GARZA AND
                  BRITTANY GARZA, Appellant


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 95212-F

                                    ORDER

      The notice of appeal in this case was filed April 26, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before June 14, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM